United States Court of Appeals
         FOR THE DISTRICT OF COLUMBIA CIRCUIT



Argued January 14, 2019                Decided July 5, 2019

                       No. 17-7152

         IVY BROWN, IN HER INDIVIDUAL CAPACITY
     AND AS REPRESENTATIVE OF THE CERTIFIED CLASS,
                     APPELLANT

                             v.

    DISTRICT OF COLUMBIA, A MUNICIPAL CORPORATION,
                      APPELLEE


        Appeal from the United States District Court
                for the District of Columbia
                    (No. 1:10-cv-02250)


    Kelly Bagby argued the cause for the appellant. Maame
Gyamfi, Iris Y. González, Sasha M. Samberg-Champion and
Ryan Downer were with her on brief.

    David A. Reiser and Jonathan H. Levy were on brief for
the amici curiae The Legal Aid Society for the District of
Columbia, et al. in support of the appellants.

    Jonathan L. Marcus was on brief for the amici curiae
American Association of People with Disabilities, et al. in
support of the plaintiffs-appellants.
                                2
    Sonya L. Lebsack, Assistant Attorney General, Office of
the Attorney General for the District of Columbia, argued the
cause for the appellee District of Columbia. Karl A. Racine,
Attorney General, Loren L. AliKhan, Solicitor General, and
Caroline S. Van Zile, Deputy Solicitor General were with her
on brief. Stacy Anderson, Assistant Attorney General, entered
an appearance.

   Before: HENDERSON and WILKINS, Circuit Judges, and
EDWARDS, Senior Circuit Judge.

    Opinion for the Court filed by Circuit Judge HENDERSON.

   Opinion concurring in the judgment filed by Circuit Judge
WILKINS.

     KAREN LECRAFT HENDERSON, Circuit Judge:                     In
Olmstead v. L.C. ex rel. Zimring, the United States Supreme
Court held that the unjustified segregation of disabled
individuals in institutions is a form of disability discrimination
barred by federal law. 527 U.S. 581 (1999). Consequently, the
District of Columbia (“District”) violates the Americans with
Disabilities Act of 1990 (ADA), Pub. L. No. 101-336, 104 Stat.
327 (codified at 42 U.S.C. §§ 12101 et seq.), and the
Rehabilitation Act of 1973, Pub. L. No. 93-112, 87 Stat. 355
(codified at 29 U.S.C. §§ 701 et seq.), if it cares for a mentally
or physically disabled individual in a nursing home
notwithstanding, with reasonable modifications to its policies
and procedures, it could care for that individual in the
community. Plaintiffs are a class of physically disabled
individuals who have been receiving care in District nursing
homes for more than ninety days but wish to transition—and
are capable of transitioning—to community-based care. They
seek an injunction requiring the District to alter its policies and
procedures in order to help them transition to the community.
                                 3
After a nine-day bench trial, the district court entered judgment
in favor of the District. We now reverse and remand.

                        I. BACKGROUND

     The District funds both nursing-facility-based and
community-based care for individuals with physical
disabilities. In both settings, individuals are provided with
assistance in eating, bathing, toileting and dressing, as well as
with their mobility, medication management, meal preparation,
money management and telephone use. The District does not
operate nursing facilities itself; it funds care in nursing
facilities certified for Medicaid reimbursement through its
Medicaid State Plan. 1 There are nineteen Medicaid-certified
nursing facilities in the District, which house a total of
approximately 2,770 beds. Plaintiffs are physically disabled
individuals in these facilities who have been receiving nursing-
facility-based care for more than ninety days but wish to
transition—and are capable of transitioning—to community-
based care.

     This litigation began in late 2010, when four disabled
individuals filed a class action against the District, alleging that
the District’s failure to transition them to community-based
care violated Title II of the ADA and section 504 of the
Rehabilitation Act. The district court rejected the District’s
initial argument that it was entitled to summary judgment
because it had in place an effective “Olmstead Plan”—that is,

    1
       Medicaid is a cooperative federal-state program through
which the federal government funds medical care provided by States
to, among others, individuals with physical disabilities who meet
certain financial requirements. States and the District submit
Medicaid plans to the federal government for approval. In turn, the
federal government reimburses a portion of the State’s or District’s
Medicaid expenses.
                                4
a “comprehensive, effectively working plan for placing
qualified persons with [physical] disabilities in less restrictive
settings,” with “a waiting list that move[s] at a reasonable pace
not controlled by the [District’s] endeavors to keep its
institutions fully populated,” Olmstead, 527 U.S. at 605–06.
Day v. District of Columbia, 894 F. Supp. 2d 1, 26–32 (D.D.C.
2012). It was “undisputed” that the District had not adopted a
“formal Olmstead Plan,” id. at 7, and the district court rejected
the District’s argument “that its existing programs and services
for individuals with disabilities me[]t the requirements of an
Olmstead Integration Plan,” id., pointing to undisputed figures
that showed the District lacked a “measurable commitment” to
the transitioning of disabled individuals to the community, id.
at 28–29.

     In May 2012, Plaintiffs moved for class certification. The
district court identified certain deficiencies in the proposed
class and denied the motion without prejudice. In March 2013,
Plaintiffs filed an amended complaint that revised the proposed
class definition and alleged multiple deficiencies in the services
the District provides to transition disabled individuals from
nursing homes to the community. In March 2014, the district
court granted Plaintiffs’ motion for class certification. Thorpe
v. District of Columbia, 303 F.R.D. 120 (D.D.C. 2014). The
certified class consisted of:

       All persons with physical disabilities who, now
       or during the pendency of this lawsuit: (1)
       receive DC Medicaid-funded long-term care
       services in a nursing facility for 90 or more
       consecutive days; (2) are eligible for Medicaid-
       covered home and community-based long-term
       care services that would enable them to live in
       the community; and (3) would prefer to live in
       the community instead of a nursing facility but
                                 5
        need the District of Columbia to provide
        transition assistance to facilitate their access to
        long-term care services in the community.

Order, No. 1:10-cv-2250 (D.D.C. Mar. 29, 2014), ECF 129 at
1. Although the district court found class certification
appropriate, it expressed doubt—in light of the lack of “readily
affordable housing in the community”—that Plaintiffs would
ultimately be able to establish “a causal link between any
proven deficiencies in the District’s system of transition
assistance and the injury associated with being ‘stuck’ in a
nursing facility.” Thorpe, 303 F.R.D. at 137.

      At the same time, the district court denied the District’s
renewed motion to dismiss based on its then-recent
implementation of a formal “Olmstead Plan.” Id. at 131–32.
The district court acknowledged that “the District has made
some progress in the recent past” and that “this progress
appears to be continuing.” Id. at 138. Nevertheless, it was
“undisputed that many Medicaid residents in nursing homes
have expressed a desire to receive services in a less restrictive
setting in the community, but have not been able to do so.” Id.
Thus, the district court held that the District had “yet to
demonstrate that its Olmstead Plan is an ‘effectively working
plan for placing qualified persons with . . . disabilities in less
restrictive settings, [with] a waiting list that move[s] at a
reasonable pace not controlled by the State’s endeavors to keep
its institutions fully populated.’” Id. (first and third alterations
in original) (quoting Olmstead, 527 U.S. at 606–07).

     In April 2014, the District petitioned this Court for leave
to file an interlocutory appeal of the district court’s class
certification. We denied the petition in June 2015. In re District
of Columbia, 792 F.3d 96 (D.C. Cir. 2015). We held that,
although “[t]he District Court’s decision to certify may or may
                                6
not have been an error,” “we cannot say that it was a ‘manifest
error,’ which is the standard for us in this interlocutory
appellate posture under Rule 23(f)” of the Federal Rules of
Civil Procedure. Id. at 98.

     After our decision, the district court ordered discovery and
Plaintiffs filed another amended complaint, which contained
their proposed injunction. The proposed injunction would
require the District to:

       1. Develop and implement a working system
       of transition assistance for Plaintiffs whereby
       Defendant, at a minimum, (a) informs DC
       Medicaid-funded nursing facility residents,
       upon admission and at least every three months
       thereafter, about community-based long-term
       care alternatives to nursing facilities; (b) elicits
       DC Medicaid-funded nursing facility residents’
       preferences for community or nursing facility
       placement upon admission and at least every
       three months thereafter; (c) begins DC
       Medicaid-funded nursing facility residents’
       discharge planning upon admission and reviews
       at least every month the progress made on that
       plan; and (d) provides DC Medicaid-funded
       nursing facility residents who do not oppose
       living in the community with assistance
       accessing all appropriate resources available in
       the community.

       2. Ensure sufficient capacity of community-
       based long-term care services for Plaintiffs
                                 7
        under the EPD, 2 MFP, 3 and PCA programs, 4
        and other long-term care service programs, to
        serve Plaintiffs in the most integrated setting
        appropriate to their needs, as measured by
        enrollment in these long-term care programs.



    2
       The Medicaid Program for the Elderly and Individuals with
Physical Disabilities (EPD Waiver) is a program funded by Medicaid
and overseen by the District’s Department of Health Care Finance
(DHCF), which provides long-term personal-care assistance to the
physically disabled in community-based settings for up to sixteen
hours per day. In addition to personal-care assistance, it provides
individuals with case-management services, as well as a host of other
services, including adult day health, homemaker, chore aide, respite,
personal emergency-response system, environmental-accessibility
adaptations, assisted living, participant-directed service,
occupational therapy and physical therapy.
     3
       The Money Follows the Person (MFP) program is a federally-
funded, time-limited grant program established under the Deficit
Reduction Act of 2005, 42 U.S.C. § 1305 note, to help individuals
transitioning from nursing facilities to the community. The program
provides outreach and education, transition coordination,
environmental accessibility adaptations up to $10,000, household
setup costs up to $5,000, and intensive case management, both
during an individual’s transition and for one full year following his
discharge from a nursing facility. The District’s MFP Program will
be phased out by 2020.
     4
       The Medicaid State Plan Personal Care Assistance (State Plan
PCA) program is another Medicaid-funded, DHCF-overseen
program, which provides long-term personal-care assistance to the
physically disabled in community-based settings. The State Plan
PCA program provides assistance for up to eight hours per day and
does not include the ancillary services included in the EPD Waiver
program. Depending on the individual’s needs, he may be eligible
for placement in the EPD Waiver and State Plan PCA programs
simultaneously, resulting in 24/7 care.
                                8
       3. Successfully transition Plaintiffs from
       nursing facilities to the community with the
       appropriate long-term care community-based
       services under the EPD, MFP, and PCA
       programs, and any other long-term care
       programs, with the following minimum
       numbers of transitions in each of the next four
       years:
           a.    80 class members in Year 1;
           b.    120 class members in Year 2;
           c.    200 class members in Year 3; and
           d.    200 class members in Year 4.

       4. Sustain the transition process and
       community-based long-term care service
       infrastructure to demonstrate the District’s
       ongoing commitment to deinstitutionalization
       by, at a minimum, publicly reporting on at least
       a semi-annual basis the total number of DC
       Medicaid-funded nursing facility residents who
       do not oppose living in the community; the
       number of those individuals assisted by
       Defendant to transition to the community with
       long-term care services through each of the
       MFP, EPD, and PCA, and other long-term care
       programs; and the aggregate dollars Defendant
       saves (or fails to save) by serving individuals in
       the community rather than in nursing facilities.

Fourth Am. Compl., No. 1:10-cv-2250 (D.D.C. Sept. 10,
2015), ECF 162 at 31–32.

    The litigation then proceeded to a bench trial. The district
court bifurcated the trial into a “liability” phase and a “remedy”
phase. Order, No. 1:10-cv-2250 (D.D.C. May 9, 2016), ECF
                                9
178 at 2. It held the “liability” phase trial over nine days
between September 2016 and November 2016, and, at the
conclusion of that phase, ordered the parties to submit proposed
findings of fact and conclusions of law. Brown v. District of
Columbia, 322 F.R.D. 51, 61–62 (D.D.C. 2017).

     In September 2017, the district court concluded that
Plaintiffs had failed to establish the District’s liability under
both the ADA and the Rehabilitation Act. Brown, 322 F.R.D.
51. Thus, without proceeding to the “remedy” phase of the trial,
the district court entered judgment in favor of the District. Id.
at 96. It issued a lengthy opinion, explaining that “[t]his case
presents the difficult legal issue of what a class of plaintiffs
proceeding under an Olmstead theory of liability must prove in
order to demonstrate their entitlement to relief under Rule 23.”
Id. at 86. It concluded that, “under Rule 23,” “plaintiffs must
prove that the District maintains a policy or practice (i.e., a
concrete systemic deficiency) that has caused the class
members to remain in nursing facilities despite their preference
to receive long-term care in the community.” Id. at 87. It held
that Plaintiffs both (1) “failed to carry their burden of proving
the existence of a concrete systemic deficiency in the District’s
transition services” and (2) “failed to prove that the class
members’ institutionalization is caused by systemic
deficiencies in the District’s transition services or that the harm
can be redressed by a single injunction.” Id. As a result, it
concluded that Plaintiffs “failed to carry their burden to prove
that class-wide relief is appropriate under Rule 23(b)(2)” and
“dismiss[ed] plaintiffs’ class-wide claims.” Id. at 96. Finding
that Plaintiffs sought no individual relief, the district court
entered final judgment for the District. Id. Plaintiffs timely
appealed. We review the district court’s factual findings for
clear error and its legal conclusions de novo. Armstrong v.
Geithner, 608 F.3d 854, 857 (D.C. Cir. 2010).
                                  10
                           II. ANALYSIS

         A. PLAINTIFFS NEED NOT IDENTIFY “CONCRETE,
                  SYSTEMIC DEFICIENCY”

     The district court held that the District was entitled to
summary judgment primarily because Plaintiffs failed to
identify a “concrete, systemic deficiency” in the District’s
transition services. See, e.g., Brown, 322 F.R.D. at 53 (“[T]he
essential question before the Court is whether plaintiffs have
shown concrete systemic deficiencies that harm the class and,
if these deficiencies exist, whether they are redressable by a
single injunction.”); id. at 87 (“[P]laintiffs must prove that the
District maintains a policy or practice (i.e., a concrete systemic
deficiency) that has caused the class members to remain in
nursing facilities despite their preference to receive long-term
care in the community. The Court . . . concludes that plaintiffs
have failed to carry their burden of proving the existence of a
concrete systemic deficiency in the District’s transition
services.”); id. at 96 (“[P]laintiffs have failed to demonstrate
the existence of a concrete, systemic failure that entitles them
to class-wide relief.”). Nowhere does Olmstead talk about
“concrete, systemic deficiencies.”5


     5
        In fact, the district court seems to have adopted that
formulation on its own in a footnote. Thorpe, 303 F.R.D. at 146 n.58
(declaring, without citation, that “[t]o prevail on the merits and
obtain the relief they seek, plaintiffs will have to prove concrete
systemic deficiencies”). Granted, we quoted the district court’s entire
footnote in denying the District’s petition for interlocutory review of
the district court’s class certification decision. In re District of
Columbia, 792 F.3d at 100 (noting “concrete systemic deficiencies”
“could represent the sort of systemic failure that might constitute a
policy or practice affecting all members of the class in the manner
Wal-Mart requires for certification” (first quoting Thorpe, 303
                                  11
     Olmstead interprets the ADA, which provides that “no
qualified individual with a disability shall, by reason of such
disability, be excluded from participation in or be denied the
benefits of the services, programs, or activities of a public
entity, or be subjected to discrimination by any such entity.” 42
U.S.C. § 12132; see also 29 U.S.C. § 794(a) (parallel statutory
language in Rehabilitation Act). One of the many regulations
implementing the statutory mandate provides: “[a] public
entity shall administer services, programs, and activities in the
most integrated setting appropriate to the needs of qualified
individuals with disabilities.” 28 C.F.R. § 35.130(d). At the
same time, the regulation contains a caveat: “[a] public entity
shall make reasonable modifications . . . necessary to avoid
discrimination on the basis of disability, unless the public entity
can demonstrate that making the modifications would
fundamentally alter the nature of the service, program, or
activity.” Id. § 35.130(b)(7)(i) (emphasis added).

     In Olmstead, the Supreme Court declared that, because
“unjustified isolation of persons with disabilities is a form of
discrimination,” 527 U.S. at 600, the ADA and its
implementing regulations “require placement of persons with
mental disabilities in community settings rather than in
institutions” under certain circumstances, id. at 587. 6 “Such

F.R.D. at 146 n.58)). But we could not have made clearer the “limited
reach” of our holding, which was “only that the District Court did
not manifestly err” in certifying the class. Id. at 101. We did not
delineate what Plaintiffs must establish to prevail on the merits.
Nevertheless, the district court on remand stated that our decision
“ma[d]e clear that . . . plaintiffs must prove a uniform deprivation (or
a concrete systemic deficiency).” Brown, 322 F.R.D. at 88 (emphasis
added). This foundational error affected the district court’s entire
opinion.
     6
       Olmstead dealt specifically with the ADA and the mentally
disabled but its analysis applies equally to the Rehabilitation Act and
                                 12
action is in order,” the Court said, “when [(1)] the State’s
treatment professionals have determined that community
placement is appropriate, [(2)] the transfer from institutional
care to a less restrictive setting is not opposed by the affected
individual, and [(3)] the placement can be reasonably
accommodated, taking into account the resources available to
the State and the needs of others with mental disabilities.” Id.

     Although the Court did not expressly declare that the State
bears the burden of proving the unreasonableness of a
requested accommodation once the individual satisfies the first
two requirements, we believe it does for three reasons. First,
Olmstead’s third prong originates in the above-quoted
regulation, which, again, provides: “[a] public entity shall
make reasonable modifications . . . necessary to avoid
discrimination on the basis of disability, unless the public entity
can demonstrate that making the modifications would
fundamentally alter the nature of the service, program, or
activity.” 28 C.F.R. § 35.130(b)(7)(i) (emphasis added).
Second, interpreting this regulation, the Olmstead Court
confirmed that “States [can] resist modifications” requested by
segregated disabled individuals only if they “would
fundamentally alter the nature of the service, program, or
activity.” Olmstead, 527 U.S. at 597 (quoting 28 C.F.R.
§ 35.130(b)(7) (1998)). Third, interpreting both Olmstead and
this regulation, other circuits have put the burden of
establishing the unreasonableness of a requested

the physically disabled. See Am. Council of the Blind v. Paulson, 525
F.3d 1256, 1260 n.2 (D.C. Cir. 2008) (courts have construed section
504 of the Rehabilitation Act “in pari materia with Title II of the
ADA” and thus “cases interpreting either are applicable and
interchangeable” (second quoting Randolph v. Rogers, 170 F.3d 850,
858 (8th Cir. 1999))); 42 U.S.C. § 12102(1)(A) (qualifying disability
under ADA includes “a physical or mental impairment”); 29 U.S.C.
§ 705(20)(A)(i) (same under Rehabilitation Act).
                               13
accommodation on the State. Steimel v. Wernert, 823 F.3d 902,
914–16 (7th Cir. 2016) (if disabled individual desires
community-based treatment and medical professional
determines that such placement is appropriate, “[i]t is the
state’s burden to prove that the proposed changes would
fundamentally alter their programs”); Townsend v. Quasim,
328 F.3d 511, 517 (9th Cir. 2003) (“Because [the State] does
not allow [the disabled individual] to receive the services for
which he is qualified in a community-based, rather than nursing
home, setting, [the disabled individual] can prove that the
[State] has violated Title II of the ADA, unless [the State] can
demonstrate that provision of community-based services to
[him] and members of the class would fundamentally alter the
nature of the services [it] provides.”); see also Frederick L. v.
Dep’t of Public Welfare of Pa., 422 F.3d 151, 156–57 (3d Cir.
2005) (“[The State] is obligated by . . . federal . . . law to
integrate eligible patients into local community-based settings.
However, the integration mandate ‘is not boundless’ . . .
[because it is] qualified by the ‘fundamental alteration’
defense, under which integration may be excused if it would
result in a ‘fundamental alteration’ of the state’s mental health
system . . . .” (quoting Olmstead, 527 U.S. at 603–04)).

     A plurality of the Olmstead Court outlined two ways in
which a State can establish that the requested accommodations
are unreasonable—in other words, two ways it can make out its
“fundamental alteration” defense. First, the State can “show
that, in the allocation of available resources, immediate relief
for the plaintiffs would be inequitable, given the responsibility
the State has undertaken for the care and treatment of a large
and diverse population of persons with [physical] disabilities.”
Olmstead, 527 U.S. at 604. Second, the State can “demonstrate
that it ha[s] a comprehensive, effectively working plan for
placing qualified persons with [physical] disabilities in less
restrictive settings, and a waiting list that move[s] at a
                                14
reasonable pace not controlled by the State’s endeavors to keep
its institutions fully populated,” i.e., an “Olmstead Plan.” Id. at
605–06. Other courts have treated the plurality’s approach as
the starting point for analyzing the “fundamental alteration”
defense. Steimel, 823 F.3d at 915; Townsend, 328 F.3d at 519
n.3.

      We adopt the plurality’s approach because in our view it
makes good sense. It effectively requires every State that cares
for disabled individuals in institutions, notwithstanding those
individuals wish to, and could, be treated in the community, to
have a “comprehensive, effectively working plan” for
transitioning the individuals to the community and a “waiting
list [for transition to the community] that move[s] at a
reasonable pace,” i.e., an adequate “Olmstead Plan.” Olmstead,
527 U.S. at 605–06. Accordingly, a State that demonstrates it
has an adequate “Olmstead Plan” in place meets Olmstead’s
integration mandate. A State that cannot demonstrate it has
such a plan in place, however, must make every modification
to its policies and procedures requested by an institutionalized
disabled individual who wishes to, and could, be cared for in
the community, unless the modification would be so costly as
to require an unreasonable transfer of the State’s limited
resources away from other disabled individuals. Id. at 604.

     The district court’s fundamental error was looking for the
existence vel non of a “concrete, systemic deficiency” in the
District’s transition services. Having determined that Plaintiffs
bore the burden of demonstrating the existence of a concrete,
systemic deficiency, the district court considered four potential
systemic deficiencies at trial. Brown, 322 F.R.D. at 89–92. At
the end of the trial, the district court concluded that Plaintiffs
had not proved any of the four and therefore entered judgment
                                   15
against them. Id. at 96.7 The district court’s formulation led it
to require Plaintiffs to meet a burden they should not have been
made to shoulder.

               B. NO CLASS CERTIFICATION ISSUE

     A class can be modified or decertified at any point before
final judgment is entered. Fed. R. Civ. P. 23(c)(1)(C). Although
the district court did not decertify the class, it held that
Plaintiffs failed to prove their injury “can be redressed by a
single injunction,” as required by Fed. R. Civ. P. 23(b)(2),
Brown, 322 F.R.D. at 87; see also id. at 92–96, and suggested
Plaintiffs may not be able to satisfy Rule 23(a)(2), Brown, 322
F.R.D. at 87–89. At least at this stage, however, we accept that
this litigation is a proper class action.

    Plaintiffs who proceed as a class must satisfy the
requirements of Federal Rule of Civil Procedure 23. Under
Rule 23(a):

         One or more members of a class may sue or be
         sued as representative parties on behalf of all
         members only if:


     7
       First, the district court found that Plaintiffs did not prove that
the District fails to disseminate information regarding community-
based long-term care options. Brown, 322 F.R.D. at 90. Second, it
found that Plaintiffs did not prove that the District fails to identify
individuals in nursing facilities who would prefer to receive long-
term care in the community. Id. at 90–91. Third, it found that
Plaintiffs did not prove that the District fails to assist individuals who
wish to enroll in community-based long-term care services. Id. at 91–
92. Fourth, it found that Plaintiffs did not prove that the District fails
to track class members’ individual progress toward transition or
overall programmatic success. Id. at 92.
                                16
           (1) the class is so numerous that joinder of
               all members is impracticable;
           (2) there are questions of law or fact
               common to the class;
           (3) the claims or defenses of the
               representative parties are typical of the
               claims or defenses of the class; and
           (4) the representative parties will fairly and
               adequately protect the interests of the
               class.

Fed. R. Civ. P. 23(a). Additionally, the proposed class action
must fall into one of the categories listed in Rule 23(b). Fed. R.
Civ. P. 23(b). Relevant here is Rule 23(b)(2), which applies if
“the party opposing the class has acted or refused to act on
grounds that apply generally to the class, so that final injunctive
relief or corresponding declaratory relief is appropriate
respecting the class as a whole.” Id.

                        1. Rule 23(a)(2)

     The Supreme Court examined the Rule 23(a)(2) standard,
also known as the “commonality” requirement, in Wal-Mart
Stores, Inc. v. Dukes, 564 U.S. 338 (2011). There, three named
plaintiffs sought to represent a class of 1.5 million female Wal-
Mart employees who sought to sue Wal-Mart under Title VII
for sex discrimination in pay and promotion across the
company’s more than 3,000 stores. Id. at 342–43. The district
court certified a class of “[a]ll women employed at any Wal-
Mart domestic retail store at any time since December 26,
1998, who have been or may be subjected to Wal-Mart’s
challenged pay and management track promotions policies and
practices.” Id. at 346. The Supreme Court concluded that the
class did not satisfy Rule 23(a)(2). Id. at 349–60. Although
resolution of each plaintiff’s claim turned on a common
                                 17
question—was her gender the reason she was paid less and/or
not promoted?, id. at 343–45—“[w]hat matters to class
certification . . . is not the raising of common ‘questions,’” id.
at 350 (second alteration in original). What matters to class
certification, the Court said, is “the capacity of a classwide
proceeding to generate common answers apt to drive the
resolution of the litigation.” Id. “That common contention,
moreover, must be of such a nature that it is capable of
classwide resolution—which means that determination of its
truth or falsity will resolve an issue that is central to the validity
of each one of the claims in one stroke.” Id. In other words, the
Court said, the class must show that its “theory can be proved
on a classwide basis.” Id. at 356.

     The problem with the Wal-Mart class action, then, was that
there was no common proof leading to a common answer to
the common question at the heart of each plaintiff’s claim.
Indeed, local supervisors made all pay and promotion
decisions; to prove that the reason for each pay and promotion
decision was the same despite the diffuse decision-making
structure, the plaintiffs had to show either (1) that each local
supervisor used a particular company-wide decision-making
procedure that incorporated sex as a consideration or (2) that
Wal-Mart had a general company-wide policy of treating
female employees worse than male employees. Id. at 352–53.
The plaintiffs could not show either. They could not identify a
common decision-making procedure that incorporated gender
as a consideration. Id. at 353–55. And the only company-wide
policy they could point to was that of granting local supervisors
discretion to make pay and promotion decisions. Id. at 355.
Absent evidence that all or substantially all local supervisors
disfavored women, the policy did not amount to one that treats
female employees worse than male employees. Id. at 355–56.
The plaintiffs contended that certain statistical disparities
demonstrated gender-based disparity in promotions. Id. at 356.
                                 18
But the Court rejected this argument, finding that statistics
alone were not enough to establish that all local supervisors, in
the exercise of their discretion, would disfavor women, at least
absent a “specific employment practice” to explain the
statistics. Id. at 356–57. Wal-Mart establishes that Rule
23(a)(2) is satisfied if resolution of each plaintiff’s claim turns
on a common question (or questions) and if common proof
leads to a common answer (or answers) to that question for
each plaintiff.8

     We interpreted the Wal-Mart commonality requirement in
the DL litigation. See DL v. District of Columbia (“DL I”), 713
F.3d 120 (D.C. Cir. 2013); DL v. District of Columbia (“DL
II”), 860 F.3d 713 (D.C. Cir. 2017). There, parents of children
between the ages of three and five sued the District, alleging
that it violated the Individuals with Disabilities Education Act
(IDEA), 20 U.S.C. §§ 1400 et seq., which imposes on the
District a number of different obligations with respect to
students who require special education services. DL II, 860
F.3d at 717. The District’s IDEA obligations include providing
“an effective intake and referral process,” offering “adequate
and timely education placements to implement individual
education plans” and ensuring “a smooth and effective
transition from early intervention programs to preschool

    8
         Although we have noted post-Wal-Mart that a “specific
employment practice” could be the kind of common proof that leads
to a common answer to a common question, cf. In re District of
Columbia, 792 F.3d at 100 (identifying “fail[ure] to offer sufficient
discharge planning” and “fail[ure] to inform and provide [nursing
facility residents] with meaningful choices of community-based
long-term care alternatives” as “common,” “specific deficiencies”
that would support commonality (third alteration in original)),
plaintiffs need not always identify a “specific employment practice”
to satisfy Rule 23(a)(2). That requirement was specific to the Wal-
Mart facts and the Title VII claim at issue.
                               19
programs.” DL I, 713 F.3d at 128. The district court originally
certified a class of all three-to-five-year-olds with respect to
whom the District failed to discharge any of these obligations.
Id. at 124–25. We rejected the class certification in DL I
because there was no “common ‘tru[e] or fals[e]’ question [that
could] be answered for each of these three different claims of
harm that would assist the district court in determining the
District’s liability as to each group.” Id. (first and second
alterations in original). We remanded the case “so the district
court [could] determine whether subclasses would meet the
requirements of Rule 23(a) commonality after Wal-Mart.” Id.
at 129.

     On remand, the district court certified four subclasses of
three-to-five-year-olds denied a special education: (1) those
whom the District failed to identify as disabled; (2) those whom
the District failed to evaluate within 120 days of referral; (3)
those to whom the District failed to provide an eligibility
determination within 120 days of referral; and (4) those denied
a smooth transition from an early intervention program to a
preschool program. DL II, 860 F.3d at 724. In DL II, we held
that three of the four subclasses satisfied the commonality
requirement. Id. at 724–25. 9 Subclass one was organized
around a common question—did the District fail to identify
certain individuals as disabled?—which was subject to a
common answer—yes—based on common proof—evidence
showing that the District failed to identify between 98 and 515
disabled children per month. Id. at 724. Subclass three was also
organized around a common question—did the District fail to
evaluate certain individuals within 120 days of their being
referred for a disability evaluation?—which was subject to a
common answer—yes—based on common proof—evidence

    9
      Subclass two’s claims were resolved before trial. DL II, 860
F.3d at 724.
                               20
showing that the District failed to timely evaluate 20 per cent
of those referred for a disability evaluation. Id. Likewise,
subclass four was organized around a common question—did
the District fail to provide certain individuals a smooth and
effective transition from early intervention to preschool?—
which was subject to a common answer—yes—based on
common proof—evidence showing that 30 per cent of toddlers
were denied a smooth transition from early intervention to
preschool. Id. Thus, the DL litigation followed the holding of
Wal-Mart: Rule 23(a)(2) is satisfied if resolution of each
plaintiff’s claim turns on a common question (or questions) and
if common proof leads to a common answer (or answers) to
that question for each plaintiff.

     In this case, resolution of Plaintiffs’ claims turns on the
same series of questions. First, does the District have an
adequate “Olmstead Plan” in place? If it does, the District has
met its responsibilities. If there is some deficiency in the
District’s plan, however, which leads the court to decide that it
is not “comprehensive” and “effectively working” or that the
District’s waiting list does not “move at a reasonable pace,” the
District must make each accommodation Plaintiffs have
requested unless it can show that an accommodation would be
so costly to implement that it would be unreasonable to require
the District to transfer its limited resources from other disabled
individuals. Plaintiffs have requested four separate
accommodations, reflected in the four provisions of the
proposed injunction. Thus, the second, third, fourth and fifth
common questions are: “How costly would it be for the District
to implement the [[first], [second], [third], or [fourth]]
provision of the proposed injunction and would it be
unreasonable to require the District to transfer its limited
resources from other disabled individuals to pay that cost?” If
the answer to all four of these questions is “yes, it would be so
costly as to be unreasonable,” the District is not liable. If the
                                21
answer to at least one of the four questions is “no, it would not
be so costly as to be unreasonable,” however, Plaintiffs are
entitled to judgment in their favor.

     There is no commonality problem here because common
proof will lead to common answers to each of the five
questions on which resolution of Plaintiffs’ claims turns. As to
the first question, common proof will establish whether the
District’s plan is “comprehensive” and “effectively working”
and whether its waiting list for transition to the community
“moves at a reasonable pace.” As to the second, third, fourth
and fifth questions, common proof will establish both how
costly it would be for the District to implement each provision
of Plaintiffs’ requested injunction and whether it would be
unreasonable to require the District to pay that cost,
considering the District’s limited resources and its obligations
to other disabled individuals.

     Consider, for example, the first provision of the proposed
injunction. This provision would require the District to provide
all class members with information regarding community-
based long-term care options, determine whether they prefer to
transition to the community and, if they do, plan their transition
and assist them in accessing available resources to help them
transition. Id. at 31. Common proof will establish, first, how
costly it would be to provide all class members with these
services and, second, whether it is reasonable to require the
District to use its limited resources to pay this cost, considering
the District’s obligations to other disabled individuals. The
same analysis will apply to the other three provisions of the
proposed injunction. Thus, on the current record, there does not
appear to be a Rule 23(a)(2) deficiency.
                               22
                       2. Rule 23(b)(2)

     Because this litigation is a Rule 23(b)(2) class action,
Plaintiffs must also show that the District “acted or refused to
act on grounds that apply generally to the class, so that final
injunctive relief or corresponding declaratory relief is
appropriate respecting the class as a whole.” Fed. R. Civ. P.
23(b)(2). Indeed, a Rule 23(b)(2) class action is appropriate
only “when a single injunction or declaratory judgment would
provide relief to each member of the class,” not “when each
individual class member would be entitled to a different
injunction or declaratory judgment against the defendant.”
Wal-Mart, 564 U.S. at 360; see also DL II, 860 F.3d at 726
(“To certify a class under [Rule 23(b)(2)], a single injunction
must be able to ‘provide relief to each member of the class.’”
(quoting Wal-Mart, 564 U.S. at 360)). Although the injunction
must provide relief to each member of the class, the perfect
need not be the enemy of the good. If a certain outcome is
legally mandated and an injunction provides each member of
the class an increased opportunity to achieve that outcome,
Rule 23(b)(2) is satisfied. Indeed, in DL II, the District was
required to provide each member of subclass three a timely
eligibility determination and each member of subclass four a
smooth transition from early intervention to preschool; we
found Rule 23(b)(2) satisfied even though the injunction
required the District to satisfy each of those obligations with
respect to 95 per cent, rather than 100 per cent, of each
subclass. 860 F.3d at 720, 724, 726. Although we did not make
our reasoning explicit, we implied that the injunction aided
every class member because it improved his likelihood of
achieving the legally mandated outcome. See id. at 724 (“single
injunction” requiring “District to meet its statutory deadline 95
percent of the time and to improve its performance by 10
percent in the first year and 5 percent each year thereafter” is
sufficient remedy where “20 percent of preschoolers referred
                                  23
for a disability evaluation received an eligibility determination
after the statutory deadline, if [a]t all”); id. at 724–25 (“single
injunction requiring annual improvement” is sufficient under
Rule 23(b)(2) (emphasis added)); id at 726 (“district court’s
comprehensive order,” requiring less than 100 per cent
compliance with statutory mandate, can “provide relief to each
member of the class” (second quoting Wal-Mart, 564 U.S. at
360)). We note, moreover, that the Supreme Court has called
“[c]ivil rights cases against parties charged with unlawful,
class-based discrimination” like this one, “‘prime examples’ of
what (b)(2) is meant to capture.” Wal-Mart, 564 U.S. at 361
(alteration in original) (quoting Amchem Prods., Inc. v.
Windsor, 521 U.S. 591, 614 (1997)); see also DL II, 860 F.3d
at 726 (“Rule 23(b)(2) exists so that parties and courts,
especially in civil rights cases like this, can avoid piecemeal
litigation when common claims arise from systemic harms that
demand injunctive relief.”).

     Plaintiffs claim that their transition to the community is
legally mandated. Because the proposed injunction would
provide, at least in part, each member of the class an increased
opportunity to obtain that outcome, Rule 23(b)(2) is satisfied
on the current record.

                   C. REMAND INSTRUCTIONS

    Thus, this litigation boils down to resolution of the third
Olmstead question: are the requested accommodations
reasonable? If the answer to that question is yes with respect to
the entire class, Plaintiffs are entitled to judgment in their
favor.10 If the answer to that question is no with respect to the

     10
        As set forth above, the district court should concentrate on the
accommodations that Plaintiffs in fact request—that is, the proposed
injunction—when deciding the District’s liability. If liability is
established, however, the district court retains its usual discretion to
                                  24
entire class, the District is entitled to judgment in its favor. In
addition, if common proof will not lead to a common answer
to that question for each member of the class, the class should
be modified or decertified for failure to comply with Rule
23(a)(2). And if the requested injunction will not provide relief
to each member of the class, the class should be modified or
decertified for failure to comply with Rule 23(b)(2).

     This case turns on whether the District can establish that
the plaintiffs’ requested accommodations are in fact
unreasonable (either because the District has an adequate
“Olmstead Plan” in place, in which case every requested
accommodation is categorically unreasonable, or because each
individual accommodation is so costly that it would be
unreasonable to require the District to transfer its limited
resources from other disabled individuals). As discussed supra,
pp. 13–14, the District can meet its burden to establish the
requested accommodations are unreasonable in one of two
ways. The District can establish that it has a “comprehensive,
effectively working plan” for transitioning the individuals to
the community and a “waiting list [for transition to the
community] that move[s] at a reasonable pace,” i.e., an


enter the appropriate declaratory or injunctive relief. See Olmstead,
527 U.S. at 590 & n.4 (“Remedies both at law and in equity are
available for violations of the statute.”); see also Disabled in Action
v. Board of Elections in City of New York, 752 F.3d 189, 198 (2d Cir.
2014) (“If local authorities ‘fail in their affirmative obligations’
under federal law, ‘the scope of a district court’s equitable powers
. . . is broad, for breadth and flexibility are inherent in equitable
remedies.” (quoting Swann v. Charlotte-Mecklenburg Bd. of Educ.,
402 U.S. 1, 15 (1971))). In other words, the district court is not
ultimately bound to enter the proposed injunction as a remedy; if it
wishes to, it may focus its ultimate injunction on the six “key
components of an effective system of transition assistance” that it has
gleaned from other Olmstead cases. See Thorpe, 303 F.R.D. at 148.
                                 25
adequate “Olmstead Plan.” Olmstead, 527 U.S. at 605–06. If it
cannot demonstrate the existence of an adequate “Olmstead
Plan,” the District can establish, seriatim, that each of the four
provisions of Plaintiffs’ requested injunction would be so
costly as to require an unreasonable transfer of the District’s
limited resources from other disabled individuals. Id. at 604.

     The district court has not yet concluded, in clear terms and
under the correct burden of proof, that the District’s “Olmstead
Plan” is adequate. In fact, the district court has consistently
held throughout this litigation that the District does not have an
adequate “Olmstead Plan” in place. In 2012, the district court
concluded that “[a] public entity cannot rely on its Olmstead
plan as part of its defense unless it can prove that its plan
comprehensively and effectively addresses the needless
segregation of the group at issue in the case.” Day, 894 F. Supp.
2d at 27. “Given the fact that, at the time, there were at least
526 physically disabled individuals living in nursing facilities
who expressed an interest in living in the community, the
undisputed facts demonstrated that the District’s Olmstead
Plan had not been effective.” Brown, 322 F.R.D. at 58 (citing
Day, 894 F. Supp. 2d at 29). In 2014, the district court held that
“the District ha[d] yet to demonstrate that its Olmstead Plan
[wa]s an ‘effectively working plan for placing qualified
persons with . . . disabilities in less restrictive settings, [with] a
waiting list that move[d] at a reasonable pace not controlled by
the State’s endeavors to keep its institutions fully populated.’”
Thorpe, 303 F.R.D. at 138 (third alteration in original) (quoting
Olmstead, 527 U.S. at 605–06). And in the order sub judice,
the district court did not find that the District’s plan is
“effectively working” or that its waiting list “moves at a
reasonable pace” within Olmstead’s language. 11 In fact, it

     11
       The district court rejected the testimony of Plaintiffs’ expert
witness, who concluded that the District “does not have an
                                   26
stated that “[t]he District has little to be proud of regarding its
historic inability to comply with Olmstead’s integration
mandate.” Brown, 322 F.R.D. at 96. Thus, the District has not
yet demonstrated that it has an adequate “Olmstead Plan” in
place and so has not shown that all requested accommodations
are categorically unreasonable. The district court is, of course,
free to find on remand that the District now has an adequate
“Olmstead Plan” in place.12

     If the District still lacks an adequate “Olmstead Plan,” its
burden is to demonstrate that each accommodation requested
by Plaintiffs would be so costly as to require an unreasonable
transfer of the District’s limited resources from other disabled
individuals. Because the district court did not identify this
showing as the District’s burden, the District did not attempt to
meet it. The District will have the opportunity to do so on
remand.13


effectively working system of transition assistance,” Declaration of
Roger Auerbach, No. 1:10-cv-2250 (D.D.C. Sept. 20, 2016), ECF
212 at 3. Brown, 322 F.R.D. at 93 (“Plaintiffs’ expert Roger
Auerbach grounds his opinion that the District fails to provide
effective transition services on the faulty premise that there is
affordable, accessible housing in the District that is available to class
members.”). But it did not conclude that the District’s plan is
“effectively working.”
     And although the district court found that there is no longer a
waiting list for enrollment in the EPD Waiver program, Brown, 322
F.R.D. at 90 n.30, it did not find that the District’s waiting list for
transition to the community moves at a “reasonable” pace.
     12
         The district court should consider the fact that the MFP
program will be phased out next year when deciding whether the
District has an adequate “Olmstead Plan” in place.
     13
        The district court made numerous factual findings regarding
the lack of housing in the District. Brown, 322 F.R.D. at 93 (“A lack
of housing and a lack of income to secure housing are the most
                                  27
     If at any point on remand, the district court concludes that
the relevant questions will have different answers for different
members of the class, it can modify or decertify the class under
Rule 23(a)(2). Likewise, if the district court concludes that the
single, requested injunction will not provide all members of the
class with a better opportunity to transition to the community,
it can modify or decertify the class under Rule 23(b)(2).


common barriers to discharge from a nursing facility. . . . The state
of affordable housing in the District is bleak. More than 80% of
individuals in nursing facilities who want to move to the community
need some form of public assistance to secure housing. At present,
and since April 2013, the D.C. Housing Authority (DCHA) waiting
list for public and subsidized housing in the District is closed.
Individuals seeking public assistance with housing cannot, at present,
be added to the waiting list under any circumstances. The waiting list
has over 40,000 names on it, and, for some categories, it will not need
to be opened for over 20 years. . . . For class members who did not
add themselves to the DCHA waiting list before it closed in April
2013, the MFP voucher lottery [which will cease to be available in
2020] is essentially the only viable avenue for securing subsidized
housing. With only 65 MFP set-aside vouchers, there is nowhere near
enough capacity to provide housing to all class members.” (record
citations omitted)).
      If on remand the district court reaffirms these factual findings
under the correct burden of proof, it appears the third provision of
the proposed injunction, supra, p. 8, requiring the District to transfer
a certain number of class members to the community each year,
would likely be so costly as to be unreasonable. In fact, it is hard to
imagine what the District could do to transition to the community the
number of individuals specified in the third provision in the face of
such a low-income-housing shortage.
      To be clear, a lack of housing would have no bearing on other
portions of the proposed injunction—for example, the fourth
provision, which seeks a reporting requirement. Therefore, if the
district court again finds a lack of available housing on remand, this
finding alone would not resolve the litigation in the District’s favor.
                                 28
     We recognize and appreciate the significant time and
effort the district court has expended on this case, which
presents complicated legal issues. That time and effort has not
been wasted. On remand, the district court is free to apply
certain facts it has already found to the legal standards
articulated in this opinion.14 It need not start over completely.

               III. RESPONSE TO CONCURRENCE

    Respectfully, we have some concerns about the concurring
opinion. First, in our view, the concurring opinion
miscomprehends the nature of an “adequate ‘Olmstead Plan’”
and, thus, our opinion. Second, in attempting to distinguish the
standard enunciated by the Supreme Court in Olmstead, the
concurring opinion relies on distinctions between this case and
Olmstead that are inapposite.

     It is important to emphasize that we view an “adequate
‘Olmstead Plan’” differently from our colleague. An “adequate
‘Olmstead Plan’” is a legal standard. Any plan that is
“comprehensive,” “effectively working,” and contains a
waiting list that moves at a “reasonable” pace is an “adequate
‘Olmstead Plan.’” See supra, p. 14. And the district court has
discretion in applying the “comprehensive,” “effective” and
“reasonable” standards. Our opinion therefore affords both the

    14
        As this opinion makes clear, it is the District—not, as the
district court believed, Plaintiffs—that bears the burden of
demonstrating that either it has an adequate “Olmstead Plan” in place
or the requested accommodations are unreasonable. “[W]hen a
finding of fact is based on the application of an incorrect burden of
proof, the finding cannot stand.” Abbott v. Perez, 138 S. Ct. 2305,
2327 (2018). Thus, facts that were found based on an improper
allocation of the burden of proof should not be reused. Some of the
district court’s factual findings were based on party stipulations.
Stipulated facts can, of course, be reused.
                                29
District and the district court far more leeway than the
concurrence apparently believes.

     We are especially troubled by the concurrence’s
suggestion that we propose “to measure success of the ADA
claims based primarily on the number of completed or pending
placements of disabled individuals in outside housing.”
Concurring Op. 10. This is not an accurate characterization of
the majority opinion. For example, the district court could find,
consistent with our opinion, that, in light of the lack of
available public housing, the placement of only one individual
in a given year could be a “reasonable pace” of movement from
the District’s waiting list. If the district court were to deem the
District’s plan “comprehensive” and “effectively working,” the
District would then have an “adequate ‘Olmstead Plan’” in
place. The concurrence need not strain too hard to imagine a
case “where a plan producing relatively few successful annual
placements . . . can be called ‘effectively working,’” id. at 10–
11, for this might be such a case. In short, the concurrence’s
central criticism—that we “unduly cabin the discretion that the
District should have in crafting services for individuals with
disabilities,” id. at 7, and that we make “speed and success of
placements” the “exclusive” determinant of ADA liability, id.
at 10—is mistaken.

     In our view, the approach suggested by the concurring
opinion does not offer a viable framework for addressing the
issues in this case. The concurrence first suggests that this case
and Olmstead are “apples and pears.” Id. at 1. Specifically, it
claims that three distinctions between this case and Olmstead
make the standard set forth in that case inapplicable here. Id. at
7–9. The concurring opinion says that, in light of “three
distinctions relevant to the ADA analysis,” “we must measure
[the District’s] services by using a different yardstick from
what the Olmstead plurality envisaged for Georgia” in order
                                30
“[t]o determine whether the District is satisfying its ADA
obligations.” Id. at 8–9. The concurrence first points out that
“we are dealing with a class action.” Id. at 8. True enough. But
“general rules of practice and procedure” prescribed by the
Supreme Court—such as Rule 23 of the Federal Rules of Civil
Procedure—“shall not abridge, enlarge or modify any
substantive right.” Rules Enabling Act, 28 U.S.C. § 2072(a)-
(b). Thus, the fact that this is a class action is not “relevant to
the ADA analysis.” Concurring Op. 8. Indeed, in discussing the
Rules Enabling Act, the concurrence never once contends that
Plaintiffs can be asked to meet a different substantive liability
standard because they have chosen to proceed as a class. Id. at
17–19. Nor could it. See Tyson Foods, Inc. v. Bouaphakeo, 136
S. Ct. 1036, 1048 (2016) (“[It] would have violated the Rules
Enabling Act [to] giv[e] plaintiffs and defendants different
rights in a class proceeding than they could have asserted in an
individual action.”).

      The concurrence next says that, because “the Olmstead
plaintiffs sought placements in group homes, but our class
members hope to reside in their own private homes[,] [w]e are
. . . dealing with a whole new level of transition.” Concurring
Op. 8. The concurrence provides no basis for treating the
distinction between group homes and private homes as
meaningful. Olmstead drew the line between “institutions” and
“community settings,” 527 U.S. at 587. Olmstead said: “we
confront the question whether the proscription of
discrimination may require placement of persons with mental
disabilities in community settings rather than in institutions.”
Id. And the concurrence nowhere disputes that group homes
and private homes are both “community settings.”

     Finally, and “most importantly,” the concurrence says,
“the District does not control the housing where the plaintiff
class members hope to be placed, as Georgia did in Olmstead.”
                                31
Concurring Op. 8. Although we agree that this fact is relevant,
the Olmstead standard takes it into consideration. The lack of
housing is relevant to whether the pace of movement from the
waiting list is “reasonable,” which, in turn, is relevant to
whether the District has an “adequate ‘Olmstead Plan’” in
place. We need not fashion a new legal standard to account for
a fact that the existing standard already considers. In our view,
this case and Olmstead are both apples.

     Having eschewed the applicable Olmstead standard, the
concurrence endorses the standard articulated by the district
court. In particular, the concurrence says that the District must
prove by a preponderance of the evidence “that there is no
systemic deficiency related to the six characteristics” the
district court identified as dispositive. Id. at 17. However, the
concurrence does not adequately explain its preference for the
district court’s six-factor approach. It concludes that the district
court “reasonably derived these six characteristics from at least
five settlement agreements in analogous ADA failure-to-
accommodate cases.” Id. at 13. But we cannot square the
standard the district court derived from its settlement-
agreement-survey with the standard enunciated in Olmstead.
Even assuming the six-factor approach is a useful starting
point, the concurrence does not adequately explain why the
District must establish that it lacks a “concrete, systemic
deficiency” related to those six factors to avoid liability. Id. at
17. Ultimately, the concurrence makes a valiant effort to make
sense of the litigation history of this case, but its approach finds
no support in Olmstead. We therefore respectfully disagree
with its suggested resolution of this case.

    One final note. The concurrence’s lengthy causation
analysis does not represent the opinion of the court. As the
concurrence recognizes, treating individuals in institutions
when they wish to and could be treated in the community is
                               32
discrimination because of disability. Id. at 27 (citing Olmstead,
527 U.S. at 601). Members of the class have thus already
proven causation. See supra, pp. 4–5 (class definition). The
only remaining question is whether the requested
accommodations are reasonable. See supra, Section II.C
(remand instructions).

                              ***

    For the foregoing reasons, we reverse the district court’s
judgment and remand the case for further proceedings
consistent with this opinion.

                                                    So ordered.
     WILKINS, Circuit Judge, concurring in the judgment: I
agree with the two bottom-line holdings of the majority
opinion: (1) that the District Court erred in “requir[ing]
Plaintiffs to meet a burden they should not have been made to
shoulder”; and (2) that the class definition comports with Rule
23 of the Federal Rules of Civil Procedure. Majority Op. 15,
21, 23. But I cannot join the opinion because I disagree with
how it analyzes a key precedent – Olmstead v. L.C. ex rel.
Zimring, 527 U.S. 581 (1999) – and how it instructs the District
Court on remand.

     The majority considers this class action a simple
application of Olmstead. I don’t think it’s quite that simple. I
recognize that the instant case and Olmstead both address
community-based        treatment      and  assert     failure-to-
accommodate claims under Title II of the Americans with
Disabilities Act of 1990 (ADA), Pub. L. No. 101-336, 104 Stat.
327, 337-53 (codified as amended in scattered sections of 42
U.S.C.), and § 504 of the Rehabilitation Act of 1973
(Rehabilitation Act), Pub. L. No. 93-112, 87 Stat. 355, 394
(codified as amended in 29 U.S.C. § 794). But upon closer
inspection, the claims are apples and pears. I believe that
failing to heed these differences takes the majority opinion
slightly, but materially, off course.

                               I.

     I start with an overview of the relevant legal authorities:
the ADA, Rehabilitation Act, their implementing regulations,
and Olmstead. My colleagues and I agree that the substantive
standard for the ADA and Rehabilitation Act claims is the same
(with one major exception noted below), see Majority Op. 11
n.6, and thus I focus primarily on the former.

    Title II provides that “no qualified individual with a
disability shall, by reason of such disability, be excluded from
                              2
participation in” government programs. 42 U.S.C. § 12132.
Because Title II protects any disabled individual who can meet
the “essential eligibility requirements” of those programs with
the help of “reasonable modifications to rules, policies, or
practices,” the ADA requires the government to provide such
modifications. See id. § 12131(2).

     In a failure-to-accommodate claim under Title II, the
plaintiff must first present a specific “reasonable
accommodation.” See U.S. Airways, Inc. v. Barnett, 535 U.S.
391, 401-02 (2002); see also Barth v. Gelb, 2 F.3d 1180, 1186-
87 (D.C. Cir. 1993) (Rehabilitation Act). She may show that
her accommodation is reasonable “on its face, i.e., ordinarily
or in the run of cases,” or “on the particular facts.” U.S.
Airways, 535 U.S. at 401, 405; see also Barth, 2 F.3d at 1187.
Only after the plaintiff makes her prima facie showing does the
burden shift to the defendant to prove that the accommodation
would create an undue hardship or, in this case, a fundamental
alteration. See U.S. Airways, 535 U.S. at 402.

     The burden-shifting regime is consistent with the text of
the relevant Title II regulation. The regulation provides that
“[a] public entity shall make reasonable modifications in
policies, practices, or procedures when the modifications are
necessary to avoid discrimination on the basis of disability,
unless the public entity can demonstrate that making the
modifications would fundamentally alter the nature of the
service, program, or activity.” 28 C.F.R. § 35.130(b)(7)(i). As
a textual matter, § 35.130(b)(7)(i) places the burden on the
government to demonstrate fundamental alteration but does not
expressly do so with respect to the showing of reasonable
modifications and their necessity. I interpret the omission as
intentional. The regulation therefore imposes on plaintiffs the
burden of initially proffering a reasonable accommodation and
                               3
its necessity. Accord Frederick L. v. Dep’t of Pub. Welfare,
364 F.3d 487, 492 n.4 (3d Cir. 2004).

     Enter Olmstead. Two individual plaintiffs resided in
Georgia-run hospitals and sought a specific accommodation:
successful placement in state-contracted, community-based
group homes. The Eleventh Circuit identified as an ADA
violation Georgia’s failure to place them in group homes and
remanded for further consideration of the fundamental
alteration defense. In affirming the Eleventh Circuit’s
judgment of ADA liability, Olmstead holds as a matter of law
that an individual plaintiff who demonstrates (1) the state’s
approval of a group-home placement and (2) her desire to
receive group-home care makes a prima facie showing that
successful placement is a facially reasonable and necessary
accommodation. See 527 U.S. at 587, 607 (plurality opinion)
(focusing on reasonableness of “placement”). My colleagues
appear to agree. See Majority Op. 11-13.

     After affirming the prima facie determination, the
Supreme Court vacated the Eleventh Circuit’s judgment only
as to the fundamental alteration defense, because the Court
thought that the lower court gave erroneous instructions on
remand. See Olmstead, 527 U.S. at 603-07 (plurality opinion);
id. at 607-08 (Stevens, J., concurring in part and concurring in
the judgment). A plurality of the Supreme Court proceeded to
outline the contours of Georgia’s affirmative defense. See id.
at 603-06 (plurality opinion). My colleagues and I agree that
the plurality opinion provides guidance as to how any
government defendant may prove a fundamental alteration in
practice. But we diverge on how to interpret the opinion.
                                4
                               II.

     According to the majority, Olmstead “effectively requires”
the District to implement a so-called “Olmstead Plan” because
evidence of the plan would defeat the failure-to-accommodate
claim here. Majority Op. 14. The Olmstead Plan, as described
in the Supreme Court case, is a “comprehensive, effectively
working plan for placing qualified persons with . . . disabilities
in less restrictive settings, and a waiting list that move[s] at a
reasonable pace not controlled by the [government]’s
endeavors to keep its institutions fully populated.” Olmstead,
527 U.S. at 605-06 (plurality opinion). Unlike the majority
opinion, I do not understand the Olmstead plurality as dictating
a particular type of “plan” that the government must execute to
address every potential manifestation of disability
discrimination in community-based treatment.

     The Olmstead plurality instead proffered a different, more
abstract legal standard for evaluating fundamental alteration
defenses across a wide range of treatment-related failure-to-
accommodate claims. In any such case, the defendant must
establish some “inequit[y]” that would result from
“immediate[ly]” implementing the accommodation asserted by
the plaintiff in the prima facie showing. See id. at 604
(plurality opinion) (“Sensibly construed, the fundamental-
alteration component of the reasonable-modifications
regulation would allow the State to show that, in the allocation
of available resources, immediate relief for the plaintiffs would
be inequitable, given the responsibility the State has
undertaken for the care and treatment of a large and diverse
population of persons with . . . disabilities.”).

    The plurality offered details as to how to apply the
standard in practice. The inquiry is necessarily “case-by-case.”
Id. at 606 n.16 (plurality opinion) (quoting 28 C.F.R.
                                5
§ 42.511(c) (1998)). Just as the reasonableness of a proposed
accommodation is “a contextual and fact-specific inquiry,”
Solomon v. Vilsack, 763 F.3d 1, 9 (D.C. Cir. 2014), so too must
the fundamental alteration defense depend on a fact-intensive
inquiry. Cost to the government is relevant, but it is only one
factor. See Olmstead, 527 U.S. at 604 (plurality opinion). But
see Majority Op. 14 (focusing solely on whether a proposed
accommodation is too “costly”). Other potentially relevant
factors include the amount of government resources devoted to
disability treatment in general, see Olmstead, 527 U.S. at 606
n.16 (plurality opinion), and potential harm to plaintiffs or
other persons with disabilities caused by changes to current
government programming, see id. at 604-05 (plurality opinion)
(noting that the government should neither “phase out
institutions” that would “plac[e] patients in need of close care
at risk,” nor “move institutionalized patients into an
inappropriate setting, such as a homeless shelter”). The
plurality also emphasized that governments must be able, if
they choose, to “maintain a range of facilities” and “administer
services with an even hand.” Id. at 605 (plurality opinion).

     Despite the majority opinion’s suggestions to the contrary,
see Majority Op. 13-14, 24, 28, the Olmstead Plan described
by the plurality is not an intrinsic part of the “fundamental
alteration” standard. The plurality was offering it as an
“example” of a plan that would work in Georgia. See
Olmstead, 527 U.S. at 605-06 (plurality opinion) (“If, for
example, the State were to demonstrate that it had a
comprehensive, effectively working plan for placing qualified
persons with mental disabilities in less restrictive settings, and
a waiting list that moved at a reasonable pace not controlled by
the State’s endeavors to keep its institutions fully populated,
the reasonable-modifications standard would be met.”); see
also id. at 593-94 (defining Georgia state officials as “the
State”); id. at 606 (plurality opinion) (citing to representations
                                 6
of government counsel as support for Olmstead Plan);
Frederick L., 364 F.3d at 498 (noting that the plurality was
posing only a “hypothetical” example).

      Accordingly, the Olmstead Plan hewed closely to
Olmstead’s facts.            Consistent with the proposed
accommodation of successful group-home placement in the
state, the proposed Olmstead Plan focused on “placing
qualified persons with . . . disabilities in less restrictive
settings” and required a “waiting line that moved at a
reasonable pace.” Olmstead, 527 U.S. at 606 (plurality
opinion). The plurality emphasized the importance of a waitlist
because Georgia had significant control over the group homes,
all of which were maintained through state contracts. See Brief
for Petitioners at 8, Olmstead v. L.C. ex rel. Zimring, 527 U.S.
581 (1999) (No. 98-536), 1999 WL 54623; Brief for
Respondents at 4-5, Olmstead v. L.C. ex rel. Zimring, 527 U.S.
581 (1999) (No. 98-536), 1999 WL 144128; see also L.C. ex
rel. Zimring v. Olmstead, No. 1:95-cv-1210-MHS, 1997 WL
148674, at *4 (N.D. Ga. Mar. 26, 1997) (“[T]here is no dispute
that defendants already have existing programs providing
community services to persons such as plaintiffs.”), aff’d in
part and remanded in part, 138 F.3d 893 (11th Cir. 1998), aff’d
in part and vacated in part sub nom., Olmstead v. L.C. ex rel.
Zimring, 527 U.S. 581 (1999). And as the case was presented
to the Supreme Court, the justices were aware that Georgia had
significant authority to manage and even increase the number
of beds available at those facilities. See, e.g., Oral Argument
at 5 (“QUESTION: Your position is . . . that it’s up to the State
to decide what voluntary facilities it will make available for
the . . . [individuals with disabilities], that if the State chooses
to have only institutional facilities, it may do that. And if it
chooses to have, in addition, community-based facilities, it
may have them in addition, but it will be up to the State how
many people it will . . . allow to go into those community-
                                7
based facilities . . . .”), Olmstead v. L.C. ex rel. Zimring, 527
U.S. 581 (1999) (No. 98-536), 1999 WL 252681; id. at 35
(“QUESTION: Can we go back one step to have . . . this basic
question clear? In your view, under the statute, is the State
required to have any community-based facilities? Suppose the
State says, some people we know are going to need
institutionalization. We’re going to provide just one room. Is
there any obligation under the ADA for the State to do more
than have institutional care?”); id. at 44-45 (“QUESTION:
Suppose the State said we have 500 spaces in
the . . . community-based facility. There are 532 people who
qualify. . . . [I]s the State then required to create another
community-based facility to take care of the 32 who don’t fit
into the space available?”). Because Georgia had adequate
capability to ensure a well-functioning system of group homes
and a quickly moving waitlist to enter them, the plurality saw
“no warrant effectively to order displacement of persons at the
top” of the list “by individuals lower down who commenced
civil actions” and sought immediate placements. Olmstead,
527 U.S. at 606 (plurality opinion).

     By setting into stone an “effective[]” requirement of a plan
that is identical in all respects to the Olmstead Plan in cases
factually dissimilar from Olmstead, see Majority Op. 14, my
colleagues unduly cabin the discretion that the District should
have in crafting services for individuals with disabilities. We
should not equate Georgia’s services with the District’s. This
case illustrates the wisdom of providing local governments
greater flexibility at the fundamental alteration stage.

    Compared to Olmstead, this class action presents
materially different ADA issues. Our case involves more than
1,000 plaintiffs, or about two-thirds of all individuals currently
in District-funded nursing facilities. See Oral Arg. Recording
0:57-1:17. The plaintiffs seek a comprehensive government
                                 8
plan with certain transition-related services: assistance with
finding housing or performing activities of daily living needed
for independent living outside a nursing facility. The plaintiffs
wish to move into their own homes or the homes of friends or
family members. The housing targeted by the plaintiffs is
controlled by either the D.C. Housing Authority (DCHA) or
private citizens, and neither are parties to this lawsuit or under
the District’s control. See Brown v. District of Columbia, 322
F.R.D. 51, 63, 72, 83 (D.D.C. 2017) (noting that class members
have been placed into private housing or “public/subsidized
housing” managed by the independently run DCHA).

     These facts reveal three distinctions relevant to the ADA
analysis. First, we are dealing with a class action. An
appropriate remedy, on the one hand, could create enormous
costs for the government but, on the other hand, could
appropriately bring about broad policy changes benefiting an
entire population, not merely one or two litigants. Second, the
plaintiffs are at different stages of community transition and
deinstitutionalization; the Olmstead plaintiffs sought
placements in group homes, but our class members hope to
reside in their own private homes. We are thus dealing with a
whole new level of transition – let’s call it “Olmstead Phase
II.” Third, and most importantly, the District does not control
the housing where the plaintiff class members hope to be
placed, as Georgia did in Olmstead.

     These factual differences do not meaningfully change the
prima facie analysis. The plaintiff class members here have all
established that they are long-term residents of District-funded
nursing facilities, that they desire to leave, and that the District
has deemed it appropriate for them to enter outside care. See
id. at 87 (“In this case, . . . the class includes all physically
disabled individuals who have resided in nursing facilities for
over 90 days, are eligible for community-based care, prefer to
                                9
receive long-term care in the community, and need the
District’s assistance to transition to the community.”). As in
Olmstead, the isolation in nursing facilities seems facially
unjustified, which is enough to establish a presumption that the
government violated the ADA. See 527 U.S. at 600
(“[U]njustified institutional isolation of persons with
disabilities is a form of discrimination . . . .”). Thus, the
plaintiffs have demonstrated an entitlement to facially
reasonable accommodations.

     But the factual distinctions matter significantly in the
fundamental alteration analysis. At bottom, they reveal the
unsuitability of executing an identical Olmstead Plan
requirement here. One monumental distinction in this
Olmstead Phase II litigation is the reasonableness of placing a
burden on the government to create a “waiting list that move[s]
at a reasonable pace.” See id. at 606 (plurality opinion). The
record appears to indicate that the District cannot increase the
number of housing units available to the plaintiff class
members, and the plaintiffs do not contend otherwise.
Certainly, the District exercises materially less control over the
housing being targeted in this case than Georgia did over
group-home placement in Olmstead. Moreover, because we
are dealing with a broad class of disabled individuals, not just
two plaintiffs, the District Court reasonably may address more
systemic changes than a one-off group-home placement.

     To determine whether the District is satisfying its ADA
obligations, we must measure its services by using a different
yardstick from what the Olmstead plurality envisaged for
Georgia. My colleagues disagree, setting the Olmstead Plan as
the primary yardstick. See Majority Op. 24; see also id. at 20
(“First, does the District have an adequate ‘Olmstead Plan’ in
place? If it does, the District has met its responsibilities.”).
And using the Olmstead Plan yardstick, the majority seems to
                                10
indicate that mere failure to move plaintiffs off a waitlist at a
reasonable pace would be dispositive in showing the
ineffectiveness of the District’s current plan. Majority Op. 20.
But if the District has no control over the availability and
suitability of the housing inventory that the plaintiffs seek, why
should a reasonably paced waitlist be a suitable dispositive
measurement here, as in Olmstead?

    My colleagues are leading the District Court astray. The
majority opinion will inevitably cause the court to measure
success of the ADA claims based primarily on the number of
completed or pending placements of disabled individuals in
outside housing. I don’t disagree that speed and success of
placements could be relevant factors to the analysis, but we
should not establish – as I understand the majority opinion to
be doing – a bright-line rule that makes them the exclusive, or
even predominant, factors. The District Court essentially
would repeat the legal error it made in the opinion below, but
from another direction. See Brown, 322 F.R.D. at 95 (entering
judgment for the District simply because it could not envision
a “single injunction that would result in the class members
being transitioned to community-based long-term care”); see
also Majority Op. 23 (rejecting the District Court’s analysis
because the remedy need only provide “increased
opportunit[ies]” for outside treatment).

     My colleagues contend that the District Court, in applying
their Olmstead Plan standard, need not fixate on speed and
success. See Majority Op. 29. For instance, the District Court
could find that “the placement of only one individual in a given
year” is “a ‘reasonable pace’ of movement from the District’s
waiting list.” Id. The assurances of my colleagues fail to
mollify me; I find the plurality’s articulation of the Olmstead
Plan quite restrictive and difficult to apply liberally in the mine
run of cases. I am hard-pressed to imagine a plausible situation
                                11
where a plan producing relatively few successful annual
placements – such as one in a class of more than 1,000 – can
be called “effectively working.” See Olmstead, 527 U.S. at 605
(plurality opinion); see also Effective, WEBSTER’S THIRD NEW
INTERNATIONAL DICTIONARY 724 (2002) (“productive of
results”). I suspect that the District, owing to no fault of its
own, will be unable to show a waitlist moving faster than a
glacial pace. Instead of promoting a test that needlessly renders
the government unable to defend itself, I would prefer applying
the flexible standard that the Olmstead plurality in fact created:
whether “inequit[ies]” will result from immediate relief. See
Olmstead, 527 U.S. at 604 (plurality opinion).

     More generally, I worry that future courts will ascertain
from the majority opinion a general requirement to consider the
specific Olmstead Plan analysis in all future failure-to-
accommodate claims involving community-based care. But
future plaintiffs may seek types of accommodations that do not
fit neatly within the Olmstead mold. For instance, one plaintiff
class might seek modifications to a government-aid program so
that its members would remain in the community care they
already receive. The standard Olmstead Plan analysis isn’t a
good fit because the pace of successful community placements
in the past has little relevance to such a claim seeking to prevent
future re-institutionalization. Yet the majority opinion appears
to make the verbatim Olmstead Plan the lodestar of all remedial
analyses for failure-to-accommodate claims. In some cases,
the substantial mismatch between the Olmstead Plan and the
facts on the ground will ensure that the District Court’s legal
analysis will cause prejudice to the local government. In
others, the mismatch will harm the vulnerable population of
disabled individuals seeking nondiscriminatory care.

    The District Court should have a freer hand in determining
what constitutes adequate transition services and crafting an
                               12
injunction that fits within the District’s current programming
and resources. Something less drastic than the speedy and
guaranteed placement of more than 1,000 individuals into
private homes or DCHA-controlled housing must suffice. A
plan need not replicate the “Olmstead Plan” to work.

                              III.

     Substantial aspects of the District Court’s legal analysis
satisfy the Olmstead plurality’s fact-intensive legal standard.
Although I agree with my colleagues that the District Court
committed a legal error with the burden of proof, I am
concerned that the remand instructions are misleading.

     I first commend the District Court for its dauntless (and
largely faultless) work during this litigation. More than two
years into the case, the plaintiffs had not specified what
classwide relief they wanted, and the District Court needed a
better grasp on the precise accommodations being sought.
Thus, the District Court refused to certify a class until the
plaintiffs provided more details. See Thorpe v. District of
Columbia, 303 F.R.D. 120, 133-34 (D.D.C. 2014). The
litigants filed a third amended complaint, asserting eleven
particular deficiencies in the District’s services and proposing
detailed injunctive relief addressing those deficiencies. See id.
at 135-37 & n.40.

     Based on the new pleadings, the District Court correctly
understood the “gravamen” of the ADA class claims to be that
the District “injur[es] each and every class member by virtue
of its failure to implement an effective system of transition
assistance.” Id. at 146. In certifying the class, the District
Court noted that at least some of the eleven deficiencies could
be litigated on a classwide basis and, if proven at trial, would
detract from what the court considered to be an adequate
                               13
government plan. See id. at 148-49; Brown, 322 F.R.D. at 90
n.30. According to the District Court, an adequate plan
embraces six characteristics:

       (1) individual assessments upon admission and
       periodically thereafter for all residents to
       determine interest in community-based
       services; (2) provision of accurate information
       about available community-based services and
       eligibility requirements for those services;
       (3) discharge/transition          planning       that
       commences upon admission and includes a
       comprehensive written discharge/transition
       plan[]; (4) identification of what community-
       based services are needed and assistance in
       arranging for those services; (5) assistance in
       applying for and enrolling in available waivers
       or transition programs; and (6) identification of
       barriers to transition and assistance in
       overcoming those barriers to the extent possible
       (e.g., if housing is a barrier, providing assistance
       in applying for supported housing).

Brown, 322 F.R.D. at 89 (quoting Thorpe, 303 F.R.D. at 148).
The District Court reasonably derived these six characteristics
from at least five settlement agreements in analogous ADA
failure-to-accommodate cases, see Thorpe, 303 F.R.D. at 148,
and the District has never genuinely contested the
characteristics.

     Having set a useful framework for its legal analysis, the
District Court at trial started to determine the “concrete[,]
systemic deficienc[ies]” related to the six characteristics.
Brown, 322 F.R.D. at 88. My colleagues call it a “fundamental
                               14
error” to seek such deficiencies, see Majority Op. 14, but I
cannot agree.

     At the outset, I note that no party doubts the importance of
finding concrete, systemic deficiencies in this litigation.
Appellant Ivy Brown here argues only that the class plaintiffs
had sufficiently alleged such deficiencies, not that the
deficiencies lack a role in the ADA analysis. See Appellant’s
Br. 40-45.

     Raising the issue sua sponte, my colleagues point out that
“[n]owhere does Olmstead talk about ‘concrete, systemic
deficiencies.’” Id. at 10. But the case does not purport to
outline how every treatment-based failure-to-accommodate
claim should proceed. Olmstead is but one gloss of the ADA’s
failure-to-accommodate claim. As I noted above, Olmstead is
not a class action, but rather a simple case involving the claims
of two individual plaintiffs. The District Court has focused on
concrete, systemic deficiencies in an attempt to harmonize the
substantive ADA standard and our class-action precedents.

     Recall that the plaintiffs proposed concrete deficiencies in
their pleadings. Because “reasonable” accommodations can be
an elusive term, the District Court asked the plaintiffs to be
more specific as to what they wanted. In response, the
plaintiffs identified eleven problems, which helped
substantially to clarify matters. By saying the government
programming had concrete deficiencies and describing them,
the plaintiffs necessarily implied that the fixes for those flaws
are the accommodations they seek.             Of course, these
accommodations are not the same as those requested in
Olmstead: successful community placements. Thus, the
District Court needed to ensure that they were reasonable and
necessary. See 28 C.F.R. § 35.130(b)(7)(i). The court properly
did that here. The District Court found the deficiencies to relate
                                15
to the six characteristics of an adequate government plan,
which it determined by canvassing analogous settlement
agreements. Although the characteristics do not guarantee
actual Olmstead Phase II placements, they still appear to
provide disabled individuals with meaningful opportunities for
future success. And if other local governments are consenting
to providing such services, they likely are facially reasonable.
Finally, because the plaintiffs established the prima facie
elements of the Olmstead claim, see Brown, 322 F.R.D. at 87,
they demonstrated an entitlement to accommodations fixing
those specific deficiencies.

      But it was not enough for the District Court to focus on the
concrete deficiencies identified by the plaintiffs. To faithfully
follow our Rule 23 precedents, the court needed to concentrate
on systemic ones. The relevant cases are Wal-Mart Stores, Inc.
v. Dukes, 564 U.S. 338 (2011), and DL v. District of Columbia,
713 F.3d 120 (D.C. Cir. 2013). Interpreted by the Supreme
Court in Wal-Mart, Rule 23(a)(2) requires the class action to
raise a common legal or factual question that, when answered
at trial, would “resolve an issue that is central to the validity of
each one of the [class] claims in one stroke.” 564 U.S. at 350.
DL emphasized that Wal-Mart has “changed the [legal]
landscape” for class certification and, in cases where a policy
or practice is challenged, requires the policy or practice to
“bridge[]” all the claims through a “common
harm . . . affect[ing] each class member.” 713 F.3d at 126-28.

     In this case, the alleged concrete deficiencies might affect
various individuals in the class. But consistent with Wal-Mart
and DL, the District Court decided that, for the case to warrant
a classwide merits proceeding, at least one of those deficiencies
must “affect[] all class members” and “provide[] the ‘glue’”
combining all the claims, DL, 713 F.3d at 131 (Edwards, J.,
concurring) (quoting Wal-Mart, 564 U.S. at 352). Before trial,
                                16
the District Court determined at least two common questions
relating to the eleven deficiencies (and the six characteristics
of an adequate plan): (1) whether the District provides adequate
discharge planning and (2) whether it informs the plaintiffs of
and provides them with meaningful community-based
alternatives to living in nursing facilities. See Thorpe, 303
F.R.D. at 146 n.58. (There might be others, but the District
Court had no need to discuss them in pretrial proceedings. See
Wal-Mart, 564 U.S. at 359 (noting that courts need find only a
“single” common question (citation omitted)).)

     The class having been certified, the parties thus needed to
litigate the answers to the common questions at trial. See 4
WILLIAM B. RUBENSTEIN, NEWBERG ON CLASS ACTIONS § 11:1
(5th ed. 2019). A negative answer would show that all class
members share at least some of the same legal injuries from the
District’s institutionalization, and that the injuries result from a
concrete, systemic deficiency in the District’s transition
services. Such classwide injury, and the correspondingly broad
remedy to redress it, would distinguish this case from
Olmstead. Whereas the lower court in Georgia could demand
only the successful placements of the two individual plaintiffs,
the District Court here could require institutional changes to the
government’s transition programming. See, e.g., Lewis v.
Casey, 518 U.S. 343, 360 n.7 (1996) (rejecting “systemwide
relief” where the plaintiffs failed to prove that violations
“pervaded the [government’s] system” (citation omitted));
Dayton Bd. of Educ. v. Brinkman, 433 U.S. 406, 420 (1977)
(“[O]nly if there has been a systemwide impact may there be a
systemwide remedy.”).

     The District Court’s legal error here was forcing the
plaintiff class to establish the concrete, systemic deficiencies
by a preponderance of the evidence. That cannot be squared
with the elements of the ADA claim as interpreted by
                               17
Olmstead. Because the District Court found the requested
classwide accommodations to be facially reasonable in light of
the settlement agreements, and because the class at trial
established a prima facie entitlement to such accommodations,
the burden shifted to the government for proof of inequities.
One way to show inequity is to demonstrate that the
government’s programming in fact already adequately
provides the requested accommodations. If it does, then the
plan warrants no systemic changes. Put another way, the
District may rebut the need for classwide relief by
demonstrating that it lacks the concrete, systemic deficiencies
raised by the class pleadings and identified by the District
Court. (I note that the parties in In re District of Columbia, 792
F.3d 96 (D.C. Cir. 2015), neither briefed nor raised the issue of
who had the burden of proof, and so we had no reason to
discuss it at the time.)

      Now that we have corrected the District Court’s
misunderstanding about the burden of proof, we should leave
the court alone. It should largely stick to its original plan and
determine on remand whether the District has proven, by a
preponderance of the evidence, that there is no systemic
deficiency related to the six characteristics. That would lead to
a proper resolution in this Olmstead Phase II case. The
majority opinion instead requires the District Court to engage
in a new two-part test largely detached from the characteristics
it already articulated. See Majority Op. 24-25 (requiring the
District Court to determine first whether the District has an
Olmstead Plan, and second whether the plaintiffs’ requested
injunctive relief is too “costly”).

     My colleagues say my approach would lead to a violation
of the Rules Enabling Act (REA), 28 U.S.C. § 2072. See
Majority Op. 30. The statute provides that no Federal Rule of
Civil Procedure may “abridge, enlarge[,] or modify any
                               18
substantive right.” 28 U.S.C. § 2072(b). Such rights include
“who may sue, on what claims, [and] for what relief.”
Henderson v. United States, 517 U.S. 654, 671 (1996). In
particular, my colleagues submit that it would contravene the
REA to look for concrete deficiencies as part of fashioning a
classwide remedy. That somehow mutates the nature of the
ADA claims, and my colleagues trace the change to Rule 23.

     I disagree. My colleagues have identified no substantive
right that is abridged, enlarged, or modified. The elements of
the prima facie claim remain the same in an individual or class
action. So too does the fundamental alteration standard:
whether inequities arise from immediate relief. If the District
Court looks for systemic deficiencies, it is doing so only
because they help to reveal the specific accommodations
requested by the plaintiffs here and the potential inequities
associated with enjoining the District. The only difference
between the class action here and Olmstead would be the scope
of the remedy. But even then, the District’s “aggregate” duty
to provide reasonable accommodations “does not depend on
whether the suit proceeds as a class action.” Shady Grove
Orthopedic Assocs., P.A. v. Allstate Ins. Co. (Shady Grove),
559 U.S. 393, 408 (2010) (plurality opinion). An injunction in
the individual action would provide the accommodation only
to the named litigants, while an injunction in the class action
would provide the same accommodation to the population at
large. The latter remedy would affect more people, result in
more significant policy changes, and be considered
institutional reform. And in the latter case, some absent class
members surely would benefit from freeriding because they
would not have sought the relief themselves. Nonetheless, the
substantive fix, as applied to each litigant, is the same. Seen in
this way, the breadth of the class injunction is only an
“incidental” effect on substantive rights, which the REA
tolerates. Bus. Guides, Inc. v. Chromatic Commc’ns Enters.,
                               19
Inc., 498 U.S. 533, 553 (1991); see also Shady Grove, 559 U.S.
at 408 (plurality opinion).

     In the end, my colleagues allow that the District Court
could “focus its ultimate injunction on the six ‘key components
of an effective system of transition assistance’ that it has
gleaned from other Olmstead cases.” Majority Op. 23 n.10
(quoting Thorpe, 303 F.R.D. at 148). But if that is case, we
should not then opine on a broader fundamental alteration test
that I believe misreads Olmstead and could create problems in
future cases. We need not issue potentially misleading
guidance if the District Court already knows what to do.

     The District Court should instead rely on the fact-intensive
fundamental alteration standard devised by the Olmstead
plurality: whether immediate changes to current government
programming would create inequities. After reviewing what
the District Court has said in its numerous pre-trial opinions, I
am confident that it can apply the proper standard here.
Through the six characteristics it has developed, the District
Court can ensure comprehensive and effective transition
services without improperly hamstringing government
officials. Because I read the majority opinion as requiring the
District Court to change course and apply an improper test, I
cannot subscribe to it.

                              IV.

    I conclude with some remarks about the elephant in the
room: causation.

    Since the start of litigation, the District Court has
expressed doubts as to whether the plaintiff class could
establish a “causal link between the alleged deficiencies in the
District’s system of transition assistance and the alleged
                                20
unnecessary segregation.” Brown, 322 F.R.D. at 60 (quoting
Thorpe, 303 F.R.D. at 142). After the bench trial, the District
Court sought supplemental briefing on the issue of causation
and the plaintiff’s burden of proof. Id. at 62. For the plaintiffs,
the court had a choice between two burdens of proving
causation: (1) the traditional “but for” causation (a showing by
the plaintiffs that their disability-based institutionalization
“would not have occurred” had the District been providing
their requested accommodations) or (2) the less onerous
“motivating factor” causation (a showing by the plaintiffs that
the District’s failure to provide their accommodations was “a
‘motivating’ or ‘substantial’ factor” in their disability-based
isolation). See Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S.
338, 343, 346-48 (2013). Contrary to what Appellant suggests,
see Appellant’s Br. 27-39, the District Court said it was
avoiding the issue, see Brown, 322 F.R.D. at 89 n.29.

   Because we are remanding the case, the District Court
must return to causation. I make two points on the matter.

     First, the District Court expressly framed the issue of
causation as whether “beef[ing] up the [transition] services”
will in fact lead to success in “getting people out.” Id. at 63
(citation omitted). But the target goal should be a meaningful
opportunity for a future community placement, not actual
success in providing the placement. Accord Majority Op. 23.

     Second, whether a plaintiff has the burden of showing “but
for” or “motivating factor” causation in a disability-
discrimination failure-to-accommodate claim is a head-
spinning legal question. For the reasons set forth below, I
conclude that the plaintiffs in an Olmstead claim may establish
only “motivating factor” causation in their prima facie case,
and that the defendant may then prove the absence of “but for”
causation to rebut liability.
                               21

    In identifying the proper causation inquiry, we must pay
close attention to the statutory text and context. See Husted v.
A. Philip Randolph Inst., 138 S. Ct. 1833, 1842-43 (2018);
Maslenjak v. United States, 137 S. Ct. 1918, 1929-30 (2017);
Nassar, 570 U.S. at 343, 350-51; Gross v. FBL Fin. Servs., Inc.,
557 U.S. 167, 175-76 (2009); Ford v. Mabus, 629 F.3d 198,
204-06 (D.C. Cir. 2010). As noted above, Title II bans
government discrimination “by reason of” the individual’s
disability. 42 U.S.C. § 12132. And § 504 of the Rehabilitation
Act bans discrimination “solely by reason of” disability. 29
U.S.C. § 794(a); see also Lunceford v. Dist. of Columbia Bd. of
Educ., 745 F.2d 1577, 1580 (D.C. Cir. 1984) (Ginsburg, J.).

     Our sister circuits are split as to whether the phrase “by
reason of” and the absence of language authorizing a burden-
shifting regime imply that the plaintiff has the burden of
proving “but for” or “motivating factor” causation. Compare
Haberle v. Troxell, 885 F.3d 170, 179 (3d Cir. 2018) (but for),
A.H. ex rel. Holzmueller v. Ill. High Sch. Ass’n, 881 F.3d 587,
593-94 (7th Cir. 2018), and Gohl v. Livonia Pub. Sch. Dist.,
836 F.3d 672, 682 (6th Cir. 2016), with K.M. ex rel. Bright v.
Tustin Unified Sch. Dist., 725 F.3d 1088, 1099 (9th Cir. 2013)
(motivating factor), Pinkerton v. Spellings, 529 F.3d 513, 517-
18 (5th Cir. 2008) (per curiam), and Baird ex rel. Baird v. Rose,
192 F.3d 462, 470 (4th Cir. 1999). Despite Appellant’s
suggestions to the contrary, see Appellant’s Br. 29, the Second
Circuit has declined to decide the issue, see Bolmer v. Oliveira,
594 F.3d 134, 148-49 (2d Cir. 2010).

     The circuit split reflects the difficulty of the interpretive
issue. As we have explained in Ford, the causation issue
comprises two distinct legal questions: which “standard of
causation” does the statute at issue impose, and whether
burden-shifting may occur. 629 F.3d at 204. Given recent
                              22
Supreme Court precedents, I think that the first question is
clear. The second is not.

     The Supreme Court in Gross noted that the term “by
reason of” ordinarily means “but for” causation, and numerous
precedents have endorsed the Court’s observation. See 557
U.S. at 176; see also Burrage v. United States, 571 U.S. 204,
213 (2014); Nasser, 570 U.S. at 350; Bridge v. Phoenix Bond
& Indem. Co., 553 U.S. 639, 653-54 (2008); Holmes v. Sec.
Inv’r Prot. Corp., 503 U.S. 258, 267-68 (1992); cf. A. Philip
Randolph Inst., 138 S. Ct. at 1842-43 (finding that “by reason
of” in statute at issue implied sole causation, which is more
stringent than “but for” causation). A straightforward
application of Gross indicates that “but for” causation is an
element of the Title II claim.

      Moreover, the Supreme Court in Burrage exposed the
improbability of a federal statute demanding “motivating
factor” causation simpliciter. The Supreme Court articulated
the “motivating factor” test in Price Waterhouse v. Hopkins,
490 U.S. 228 (1989), superseded in part on other grounds by
Civil Rights Act of 1991, Pub. L. No. 102-166, 105 Stat. 1071
(codified as amended at scattered sections of 2, 16, 29, 42
U.S.C.), for claims under Title VII of the Civil Rights Act of
1964, Pub. L. No. 88-352, 78 Stat. 253 (codified as amended at
42 U.S.C. § 2000e et seq.). Under the Price Waterhouse
doctrine, the burden of proving causation shifts from the
plaintiff to the defendant once the former proves that her
protected status (in that case, gender) “played a motivating
part” in the latter’s adverse action, and the defendant “may
avoid a finding of liability only be proving by a preponderance
of the evidence that it would have” performed the action “even
if it had not taken” her status “into account.” Gross, 557 U.S.
at 173-74 (quoting Price Waterhouse, 490 U.S. at 258
(plurality opinion)). But as the Court clarified in Burrage,
                               23
Price Waterhouse never held that Title VII required only
“motivating factor” causation; the key move in the latter case
was to shift the burden of proving “but for” causation to the
defendant after the plaintiff made a successful prima facie
showing. See 571 U.S. at 213 n.4; see also Gross, 557 U.S. at
173-74. “But for” causation remained the standard for Title
VII claims until Congress expressly adopted the “motivating
factor” test in the Civil Rights Act of 1991. Burrage, 571 U.S.
at 213 n.4 (citing 42 U.S.C. § 2000e-2(m)). The Supreme
Court also noted that courts have not yet found motivating
factors simpliciter to be sufficient in practice; in cases where
such a factor was identified, it either was an “independently
effective” cause among other sufficient causes or would satisfy
the “but for” test in any event. Id. at 215-16 (citation omitted).

     This is not to say that Congress is forbidden from
mandating only “motivating factor” causation. See, e.g., In re
U.S. Office of Pers. Mgmt. Data Sec. Breach Litig., No. 17-
5217, 2019 WL 2552955, at *15 (D.C. Cir. June 21, 2019) (per
curiam); Ford, 629 F.3d at 206; cf. Burrage, 571 U.S. at 214
(noting the “undoubted reality that courts have not always
required strict but-for causality”). But given the plain meaning
of Title II’s statutory language and Burrage’s illumination of
Price Waterhouse, I am compelled to conclude that Congress
wanted “but for” causation here.

     But which side must prove the existence (or lack) of “but
for” causation? The statutory language and precedents do not
plainly lead to an answer.

     As Gross made clear, when “the statutory text is ‘silent on
the allocation of the burden of persuasion,’” courts must
“‘begin with the ordinary default rule that plaintiffs bear the
risk of failing to prove their claims.’” 557 U.S. at 177 (quoting
Schaffer ex rel. Schaffer v. Weast, 546 U.S. 49, 56 (2005)).
                               24
Title II says nothing about burden of proof, which implicates
the default rule that the plaintiffs bears the burden of
demonstrating “but for” causation. The Gross Court also
suggested that the burden-shifting approach in Price
Waterhouse is “difficult to apply,” and that the “perceivable
benefit” of applying the approach to other statutory contexts
may be “eliminated” by the practical problems. Id. at 179.

     Still, certain cues suggest that burden-shifting akin to
Price Waterhouse may occur here. The parallel Rehabilitation
Act provision expressly bans discrimination “solely by reason
of” disability. 29 U.S.C. § 794(a). The omission of the word
“solely” in Title II is a reasonable signal that Congress wanted
to adopt something like Price Waterhouse burden-shifting. See
Gross, 557 U.S. at 183 n.4 (Breyer, J., dissenting); see also
Price Waterhouse, 490 U.S. at 241 & n.7 (plurality opinion);
id. at 258-59, 268-69 (White, J., concurring in the judgment).
In addition, one can distinguish this case from Gross, which
required the plaintiff to establish “but for” causation for claims
under the Age Discrimination in Employment Act of 1967
(ADEA), Pub. L. No. 90-202, 81 Stat. 602 (codified as
amended at 29 U.S.C. § 621 et seq.). Gross emphasized that
the Civil Rights Act of 1991 adopted a modified Price
Waterhouse burden-shifting regime for Title VII, amended the
ADEA, and declined to create such a regime for the ADEA.
See 557 U.S. at 174-75. The Supreme Court interpreted the
omission as an intentional decision by Congress to forego the
Price Waterhouse framework for the ADEA. See id. at 174-
75, 177 n.3. But the 1991 statute never touched Title II, and so
the reasoning in Gross does not squarely apply.

     Moreover, it is permissible to consider agency
interpretations of a statutory gap. See Gross, 557 U.S. at 179
n.6 (citing NLRB v. Transp. Mgmt. Corp., 462 U.S. 393, 400-
03 (1983)); see also Olmstead, 527 U.S. at 598 (noting that the
                               25
ADA regulations are entitled at least to “respect” under
Skidmore v. Swift & Co., 323 U.S. 134 (1944)). Unfortunately,
the relevant Title II regulation on its face provides only some,
but not much, help. See 28 C.F.R. § 35.130(b)(7)(i) (“A public
entity shall make reasonable modifications in policies,
practices, or procedures when the modifications are necessary
to avoid discrimination on the basis of disability, unless the
public entity can demonstrate that making the modifications
would fundamentally alter the nature of the service, program,
or activity.”). The regulation clearly outlines a burden-shifting
framework, but it does not explicitly indicate that the burden of
proving causation moves at any point. The text of the
regulation does not make clear whether the government’s
burden of establishing a fundamental alteration entails the
burden of proving the absence of “but for” causation. As for
the plaintiff’s prima facie case, the “necessary” prong of the
regulation incorporates a demonstration of causation, see Wis.
Cmty. Servs., Inc. v. City of Milwaukee, 465 F.3d 737, 749 (7th
Cir. 2006) (en banc), but it is not obvious whether “necessary”
means that the plaintiff must show “but for” or only
“motivating factor” causation in her prima facie case. The
prong uses the phrase “on the basis of,” see 28 C.F.R.
§ 35.130(b)(7)(i), but the legal meaning of that phrase has split
our sister circuits in an analogous context, compare Natofsky v.
City of New York, 921 F.3d 337, 348 (2d Cir. 2019) (but for),
Gentry v. E. W. Partners Club Mgmt. Co., Inc., 816 F.3d 228,
235-36 (4th Cir. 2016), and Demyanovich v. Cadon Plating &
Coatings, L.L.C., 747 F.3d 419, 433 (6th Cir. 2014), with
EEOC v. LHC Grp., Inc., 773 F.3d 688, 702-03 (5th Cir. 2014)
(motivating factor), with at least two circuits reserving the
issue, see Monroe v. Ind. Dep’t of Transp., 871 F.3d 495, 504
(7th Cir. 2017); Oehmke v. Medtronic, Inc., 844 F.3d 748, 757
n.6 (8th Cir. 2016).
                               26
     After surveying the relevant cases and authorities, I find
that we have an ambiguous agency regulation filling a gap in
the Title II provision. So how should we decide the burden of
persuasion? Thankfully, I need not stake out any broad
positions about all Title II claims in general. With respect to
Olmstead claims, we have useful interpretive guidance from
the Department of Justice (DOJ), which promulgated the Title
II regulations. As the District Court has recognized, see
Brown, 322 F.R.D. at 62 n.8, the DOJ believes that plaintiffs
making an Olmstead claim “could make out a case . . . even if
they could not prove [that] ‘but for’ the disability, they would
have received the community-based services they sought,”
U.S. DEP’T OF JUSTICE, CIVIL RIGHTS DIV., STATEMENT OF THE
DEPARTMENT OF JUSTICE ON ENFORCEMENT OF THE
INTEGRATION MANDATE OF TITLE II OF THE AMERICANS WITH
DISABILITIES ACT AND OLMSTEAD V. L.C. 4 (June 22, 2011),
https://www.ada.gov/olmstead/q&a_olmstead.pdf. I need not
determine whether the DOJ’s interpretation warrants deference
under Auer v. Robbins, 519 U.S. 452 (1997). See Kisor v.
Wilkie, No. 18-15, 2019 WL 2605554, at *8-10 (U.S. June 26,
2019) (describing multifactor test for Auer deference).
Regardless, the interpretation would merit Skidmore respect
because the interpretation has not changed over time and the
DOJ has amassed a considerable “body of experience and
informed judgment” on the issue of disability discrimination in
government treatment programs. See Olmstead, 527 U.S. at
598 (citation omitted). See generally OLMSTEAD: COMMUNITY
INTEGRATION FOR EVERYONE, https://www.ada.gov/olmstead
(last visited June 13, 2019). And despite having an opportunity
to do so, the government has not challenged the interpretation
in this litigation. See generally Reply to Plaintiffs’ Opposition,
Brown v. District of Columbia, No. 1:10-cv-02250-ESH
(D.D.C. filed Nov. 4, 2016), ECF No. 226. (The District Court
suggested that the DOJ’s interpretation might apply only in the
individual case, not in class actions. See Brown, 322 F.R.D. at
                               27
62 n.8. That cannot be correct; the upshot would be that
individual and class actions have different proof-of-causation
regimes, which would be a clear REA violation.)

     To reconcile Title II’s requirement of “but for” causation
and the DOJ’s interpretation that plaintiffs need not shoulder
the burden of proving it in the Olmstead context, I conclude
that Olmstead claims must proceed under the Price Waterhouse
framework. The plaintiff in an Olmstead claim must show that
the government’s failure to provide the requested
accommodations was a motivating factor in her
institutionalization. See Thorpe, 303 F.R.D. at 148 (noting that
the “lack of transition services” must “contribute[] to the lack
of placements of residents into community-based services”
(emphasis added)). And at the fundamental alteration stage,
the government may establish by a preponderance of the
evidence that the institutionalization would have occurred even
with all the accommodations. In doing so, the government
would sever the “but for” link between the plaintiffs’
disabilities and their isolation.

     The class plaintiffs clearly made their prima facie showing
of causation here. By establishing that the government thinks
it appropriate for them to receive community treatment, and
that they desire a community placement, see Brown, 322
F.R.D. at 87, they have made the preliminary showing of their
“unjustified institutional isolation,” Olmstead, 527 U.S. at 600,
602-03. As a matter of law, the Supreme Court has explained,
such “[d]issimilar treatment” is discrimination by reason of
their disability: “In order to receive needed medical services
[from the government], [they] must, because of [their]
disabilities, relinquish participation in community life they
could enjoy given reasonable accommodations, while persons
without [those] disabilities can receive the medical
                               28
services . . . without similar sacrifice.” Id. at 601 (emphasis
added).

    On remand, the District may attempt to prove that “but for”
causation does not exist – in other words, that the plaintiffs
would remain in their nursing facilities even if the government
were to fix the identified deficiencies. When read alongside
the DOJ’s interpretation of the Title II regulation, the
fundamental alteration standard must allow for such an attack
on causation. This makes eminent sense; it is inequitable to
require the government to change its programming if the
change is futile.

    The District Court expressed concerns that the lack of
housing might break the causal link. See Brown, 322 F.R.D. at
63. Perhaps. But that is for to the District to prove and for the
District Court to conclude. As the Price Waterhouse
framework makes clear, if the government succeeds in
rebutting the prima facie showing of causation, the District
Court should enter judgment in its favor.

     Accordingly, I break from my colleagues’ suggestion that
a demonstrated lack of housing “alone” could never “resolve
the litigation in the District’s favor.” Majority Op. 26 n.13.
For that additional reason, I cannot join the majority opinion. I
therefore respectfully concur only in the judgment.